                           United States District Court
                                     for the
                           Southern District of Florida

 David Lawrence Adderley, Plaintiff,     )
                                         )
 v.                                      )
                                         ) Civil Action No. 18-23362-Civ-Scola
 Three Angels Broadcasting               )
 Network, Inc. and others,               )
 Defendants.                             )
             Omnibus Order on Defendants’ Motions to Dismiss
       This matter is before the Court on Defendants Three Angels Broadcasting
Network (“3ABN), Roy Hunt, James Gilley, and Danny Shelton’s (the “3ABN
Defendants”) motion to dismiss the Plaintiff’s Second Amended Complaint. (ECF
No. 135.) Also before the Court is Defendant Benton’s motion to dismiss the
Second Amended Complaint. (ECF No. 90.) Both motions are fully briefed and
ripe for the Court’s review. Upon review of the record and the relevant legal
authority, the Court grants in part and denies in part the Defendants’ motion
(ECF No. 135) and grants Defendant Benton’s motion in its entirety. (ECF No.
90.)
I.    Background
        This case involves a dispute over a trust prepared in 2011. (ECF No. 68 at
¶ 5.) According to the allegations in the complaint, Plaintiff Adderley owned over
400 acres of vacant land in The Bahamas. (Id. at ¶ 13.) As a devout member of
the Seventh Day Adventist Church, Adderley wished to donate a small portion of
his property in The Bahamas to the Seventh Day Adventist Church to build a
sanctuary and for other religious purposes. (Id. at ¶ 14.) Adderley is legally blind.
(Id. at ¶ 3.)
        Adderley worked with 3ABN, a charitable organization, to facilitate and
structure his donation. (Id. at ¶15.) 3ABN retained Defendant Benton, a Georgia
attorney, to prepare a charitable remainder unitrust (the “Trust”) for 3ABN’s
benefit, rather than the intended purpose. (Id. at ¶ 19.) On August 22, 2011,
Adderley signed the Trust. The Trust transferred Adderley’s property to the Trust
and identifies 3ABN as the charity that will receive 100% of the charitable
distribution upon his death. (Id. at ¶ 25.) The 3ABN Defendants and Benton did
not disclose to Adderley the true contents of the Trust. According to the
complaint, Adderley did not know that he was signing an irrevocable Trust or
any trust instrument. (Id. at ¶ 23.) Based on 3ABN’s misrepresentations,
Adderley also signed three indentures of conveyance which conveyed part of his
property to the Trust in exchange for $150,000. (Id. at ¶ 41.) Adderley’s property
is valued at $22.9 million. (Id. at ¶ 41.) Adderley never received $150,000 for his
property. (Id.)
       Adderley did not discover the Defendants’ fraud until 2016 when he hired
a Florida attorney to review the Trust documents because he was interested in
selling his property. (Id. at ¶ 62.) On August 17, 2018, Adderley filed a 20-count
complaint against the Defendants for various counts of fraud, misrepresentation,
negligence, and to undo the Trust documents. (ECF No. 1.) The Plaintiff’s 28-
count Second Amended Complaint is now before this Court. (ECF No. 68.)
II.   Legal Standard
       When considering a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), the Court must accept all the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6) challenges the legal
sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In assessing the legal
sufficiency of a complaint’s allegations, the Court is bound to apply the pleading
standard articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is, the complaint “must . . .
contain sufficient factual matter, accepted as true, to state a claim to relief that
is plausible on its face.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289
(11th Cir. 2010) (quoting Twombly, 550 U.S. at 570). “Dismissal is therefore
permitted when on the basis of a dispositive issue of law, no construction of the
factual allegations will support the cause of action.” Glover v. Liggett Grp., Inc.,
459 F.3d 1304, 1308 (11th Cir. 2006) (internal quotations omitted) (citing
Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas Dist., 992 F.2d 1171, 1174
(11th Cir. 1993). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility
standard is not akin to a ‘probability requirement,’ but it asks for more than a
sheer possibility that a defendant has acted unlawfully.” Id. A court must dismiss
a plaintiff’s claims if he fails to nudge his “claims across the line from conceivable
to plausible.” Twombly, 550 U.S. at 570.
       Thus, a pleading that offers mere “labels and conclusions” or “a formulaic
recitation of the elements of a cause of action” will not survive dismissal. See Id.
at 555. “Rule 8 marks a notable and generous departure from the hyper-
technical, code-pleading regime of a prior era, but it does not unlock the doors
of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556
U.S. at 679.
III.   Analysis
       A. Subject Matter Jurisdiction
       On August 29, 2019, this Court ordered jurisdictional discovery as to the
citizenship of Defendant Gilley. “Federal courts are courts of limited jurisdiction.”
Word v. U.S. Commodity Future Trading Comm., 924 F.3d 1363, 1366 (11th Cir.
2019). Here, this Court’s subject matter jurisdiction is premised on diversity
pursuant to 28 U.S.C. § 1332(a). Diversity must be complete, meaning that all
plaintiffs to an action must be of different citizenship than all defendants. See
Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th
Cir. 2010) (“For federal diversity jurisdiction to attach, all parties must be
completely diverse . . . .”); Cabalceta v. Standard Fruit Co., 883 F.2d 1553, 1557
(11th Cir. 1989) (stating same). The party commencing suit in federal court has
the burden of establishing, by a preponderance of the evidence, facts supporting
the existence of federal jurisdiction. Underwriters, 613 F.3d at 1085; see also
Banci v. Wright, 44 F. Supp. 2d 1272, 1274 (S.D. Fla. 1999). “[A]nd if the diversity
jurisdiction is properly challenged, that party also bears the burden of proof.”
Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974). “Diversity is determined when
the suit is instituted, not when the cause of action arose.” Jones v. Law Firm of
Hill and Ponton, 141 F. Supp. 2d 1349, 1354-55 (M.D. Fla. 2001).
       To be a citizen of a state within the meaning of the diversity provision, a
natural person must be both a citizen of the United States and a domiciliary of
a state. A person is not necessarily a citizen of, or domiciled in, the state in which
he resides at any given moment.” Id. at 1355. Domicile is determined by two
factors: (1) residence and (2) intent to remain. Id. In determining domicile, a court
should consider both positive evidence and presumptions. One such
presumption is that the state in which a person resides at any given time is also
that person’s domicile. McDonald v. Equitable Life Ins. Co. of Iowa, 13 F. Supp.
2d 1279, 1281 (M.D. Ala. 1998). “But because changes in residence are so
common in this country, courts also refer to another presumption: once an
individual has established a domicile, he remains a citizen there until he satisfies
the mental and physical requirements of domicile in a new state.” Id.
       An individual’s entire course of conduct determines domicile for diversity
jurisdiction purposes. “Facts frequently taken into account include but are not
limited to: current residence; residence of family and dependents; place of
employment and name of business; voting registration and voting practices;
location of personal and real property; location of brokerage and bank accounts;
membership in church, clubs, and business organizations; driver's license and
automobile registration; and payment of taxes. No single factor is conclusive;
instead, a ‘totality of evidence’ approach is necessary.” Id. Courts generally “give
little weight” to a party’s declaration of domicile because “these declarations are
often self-serving.” Travaglio v. Am. Express Co., 735 F.3d 1266, 1270 (11th Cir.
2013).
        Based on the record before jurisdictional discovery, Gilley’s citizenship was
in dispute. If Gilley were found to be a Florida citizen, he would defeat complete
diversity. The Plaintiff claims that at the time of the filing of this lawsuit, Gilley
was a citizen of California. Upon review of the record, the parties’ briefing, and
the jurisdictional discovery taken to date, the Court agrees with the Plaintiff.
        There is no dispute that Defendant Gilley and his wife own homes in both
Florida and California. In 2018, when this lawsuit was filed, the Gilleys were in
the process of moving from California to Florida to retire. (ECF No. 135 at 6.)
They spent time in both California and Florida. (ECF No. 153 at 6-7.) In 2018,
they spent 146 days in their Florida home, 38 days traveling, and the remaining
191 days in California. (ECF No. 136 at ¶ 4.) In 2018, Gilley was registered to
vote in California and held a valid California driver’s license. (ECF No. 153 at 9.)
The Gilleys 2018 federal tax return reflects their Florida address. (ECF No. 135
at 7.) The Defendants argue that although Gilley may have been a California
resident in the past, he is able to show that, as of 2018, he established his new
domicile in Florida. The Court disagrees.
        Gilley must overcome the presumption that “once an individual has
established a domicile, he remains a citizen there until he satisfies the mental
and physical requirements of domicile in a new state.” McDonald, 13 F. Supp. 2d
at 1281. “When a party’s domicile changes during the period of time surrounding
the filing of the complaint, the court must not only weight the quantity and
quality of his ties to the new domicile but also the bridges to the former domicile
that still remain.” Gabriel v. G2 Secure Staff, LLC, 225 F. Supp. 3d 1370, 1372
(S.D. Fla. 2016) (Snow, Mag. J.). Gilley was still in transition between California
and Florida when this lawsuit was filed in 2018. Gilley’s church membership,
voting record, driver’s license, safety deposit box, homestead exemption for 2018,
and social security benefit statements are all in California or addressed to the
Gilley’s California address. (ECF No. 153 at 8-11.) Although the Defendants rely
on the Gilleys’ intent to eventually retire to Florida, this is insufficient to
establish that Gilley was domiciled in Florida in 2018. Accordingly, Gilley was a
citizen of California when this lawsuit was filed and the court may exercise its
diversity jurisdiction.
      B. Indispensable Parties
       The Defendants also move to dismiss this case based on the Plaintiff’s
failure to join an indispensable party. (ECF No. 135 at 9.) The Defendants argue
that the trustees of the Trust are indispensable parties and must be joined as
defendants in this case. The Plaintiff’s statement of the law on this issue is
correct. The trustee, however, is a party to this lawsuit. Although Adderley was
originally the trustee, he appointed Defendant 3ABN as trustee on January 24,
2012. (ECF No. 68-2 at 1.) The Plaintiff argues that the former, as well as the
current, trustee must be joined as a defendant and because Adderley cannot be
a defendant, this case should be dismissed. The Plaintiff, however, fails to cite
any case law for his assertion that all former and current trustees are
indispensable parties. The law is actually to the contrary. The real party in
interest is the current trustee. See Taylor v. Moskow, 717 F. App’x 836, at 839
(11th Cir. 2017). Here, the current trustee, 3ABN, is a Defendant. Accordingly,
the Court declines to dismiss the complaint based on failure to join an
indispensable party.
      C. Substantive Motion to Dismiss Arguments
       The Defendants’ motion to dismiss argues that the Plaintiff’s twenty-eight
causes of action are barred by the statute of limitations. (ECF No. 135 at 15.)
The Defendants’ argument groups the counts into those that fall under a two-
year statute of limitations, four-year statute of limitations, and five-year statute
of limitations. (Id. at 15-17.) The Plaintiff does not take issue with the applicable
limitations periods and the fact that they have run. (ECF No. 153 at 20.) Instead,
the Plaintiff puts forth five legal theories that may toll the statute of limitations:
(i) the delayed discovery doctrine; (ii) fraudulent concealment; (iii) equitable
estoppel; (iv) continuing torts doctrine; and (v) equitable tolling. (Id. at 21-26.)
The Plaintiff, however, does not explain which doctrines apply to which counts
or cite case law applying these theories to the Plaintiffs’ causes of action. 1 (See
id.)
       “Under the adversary system, it is counsel’s responsibility to explain why
these points have legal merit; the Court does not serve as counsel’s law clerk.”
Sideridraulic System SpA v. Briese Schiffahrts GmbH & Co. KG, No. 10-0715,
2011 WL 3204521, at *2 (S.D. Ala. July 26, 2011) (citations and quotations
omitted). “A litigant who fails to press a point by supporting it with pertinent

1 The Plaintiff cannot assert that all theories apply to all counts. See, e.g., Spadaro v.
City of Miramar, 855 F. Supp. 2d 1317, 1329 (S.D. Fla. 2012) (Cohn, J.) (“[T]he Florida
Supreme Court has held that the delayed discovery doctrine applies only to cases
involving fraud, products liability, professional malpractice, medical malpractices, or
intentional torts based on abuse.”).
authority, or by showing why it is sound despite a lack of supporting authority
or in the face of contrary authority, forfeits the point.” Pelfresne v. Vill. of Williams
Bay, 917 F.2d 1017, 1023 (7th Cir. 1990) (Posner, J.). In short, the Court will
not do parties’ research for them. Id. Moreover, “[a]t the motion to dismiss stage,
it is the plaintiff's burden to plead facts that establish that the statute of
limitations has been tolled.” My 24Hour News.com, Inc. v. AT&T Corp., No. 18-
1647-MHC, 2019 WL 3521951, at *5 (N.D. Ga. Jan. 10, 2019), aff'd sub nom.
My24HourNews.com, Inc. v. AT&T Corp., No. 19-10413, 2019 WL 5205970 (11th
Cir. Oct. 16, 2019). Here, the Plaintiff has failed to establish which facts support
its tolling theories as applied to each cause of action. However, the Court will not
punish the Plaintiff for his attorney’s mistakes.
          i. The Plaintiff’s Tolling Theories
       The majority of the Plaintiff’s tolling theories require the Plaintiff to
exercise some level of due diligence in discovering the Defendants’ fraud or
pursuing his rights. “In fraudulent concealment cases, the plaintiff must show
(1) successful concealment of the cause of action; (2) fraudulent means to achieve
that concealment and (3) that the plaintiff exercised reasonable care and
diligence in seeking to discover the facts that form the basis of the claim.” Razor
Capital, LLC v. CMAX Fin. LLC, No. 17-80388, 2017 WL 3481761, at *4 (S.D. Fla.
Aug. 14, 2017) (Marra, J.). “[F]raudulent concealment goes beyond mere non-
disclosure, and must constitute active and willful concealment.” Id. (citations
and quotations omitted). With respect to delayed discovery, this doctrine
“generally provides that a cause of action does not accrue until the plaintiff either
knows or reasonably should know of the tortious act giving rise to the cause of
action.” Id. at *5. “In the civil context, a party who relies on a misrepresentation
must show that it exercised some diligence in investigating the
misrepresentation, unless it is shown that the fraudulent party had exclusive or
superior knowledge, or prevented further investigation.” Id. Equitable tolling
requires that the party seeking tolling prove “(1) that he has been pursuing his
rights diligently, and (2) that some extraordinary circumstances stood in his way
and prevented timely filing.” Villareal v. R.J. Reynolds Tobacco Co., 839 F.3d 958,
971 (11th Cir. 2016). “A plaintiff nonetheless can plead himself out of court by
alleging facts that foreclose a finding of diligence or extraordinary circumstances,
both of which are required for equitable tolling.” Id.
       The Court finds that the Plaintiff has not met his burden of pleading due
diligence under these theories. The Plaintiff alleges that he “could not have
discovered through reasonable diligence, Defendants’ misconduct . . . because
Defendants used deceptive and secret methods to avoid detection . . . By its very
nature, the misconduct by Defendants was inherently self-concealing, especially
given the fact that Adderley is legally blind.” (ECF No. 68 at ¶ 63.) However, the
Plaintiff does not allege why he could not have discovered the fraud through due
diligence or explain the Defendants’ “deceptive and secret methods.” The Plaintiff
repeatedly relies on Adderley’s blindness as the reason that the fraud was not
detected. This argument also fails. “The burden is on the person who cannot
read to know that he cannot read and if he desires to have an instrument read
and explained to him to select a reliable person to do so before he signs it.”
Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Benton, 467 So. 2d 311, 313 (5th
DCA 1985). The Plaintiff cites to this Court’s holding in Begualg Inv.
Management, Inc. v. Four Seasons Hotel Ltd., No. 10-22153, 2012 WL 5941971
(S.D. Fla. 2012) (Scola, J.). In Begualg, on summary judgment, this Court found
that there was a disputed issue of fact as to whether the plaintiff was on notice
of the alleged fraud. Id. at *4. Begualg was not fluent in English and the relevant
contracts were in English. However, unlike in this case, Begualg hired
Interinvestments as its agent to translate the terms of the contract. Id. The fact
that Interinvestments was “acting as a clandestine agent” for the Defendants and
advised Begualg that the contract included everything they discussed was not
something the plaintiff could have discovered through due diligence. Id. at *5.
Here, there are no allegations that Adderley believed that attorney Benton was
his agent, hired anyone to read the Trust documents to him, or engaged in any
due diligence before signing the Trust documents. Accordingly, the holding in
Begualg is inapplicable to the facts of this case.
       Moreover, the Defendant’s fraud is based on misrepresentations and
omissions made to Adderley regarding the actual contents of the Trust. (Id. at ¶
65.) For example, “[Defendants] omitted informing Adderley that the CRUT was
prepared with favorable terms to 3ABN…” (Id. at ¶ 65(f)). “But Florida law is clear
that simple reliance on a misrepresentation is not enough to delay the accrual
of fraud claims because a party has a duty of reasonable due diligence.” Paredes
v. Bank of Am., N.A., 2018 WL 1071935 (M.D. Fla. Feb. 27, 2018). And “mere
non-disclosure” is also insufficient to plead fraudulent concealment. Razor
Capital, 2017 WL 3481761 at *5. Accordingly, the Court finds that the Plaintiff
has not met his burden with regard to fraudulent concealment, delayed
discovery, and equitable tolling.
       Remaining before the Court are Plaintiff’s theories of equitable estoppel
and the continuing torts doctrine. (ECF No. 153 at 24-25.) “Equitable estoppel
arises where the parties recognize the basis for suit, but the wrongdoer prevails
upon the other to forego enforcing his right until the statutory time has lapsed.”
Cook v. Deltona Corp., 753 F.2d 1552, 1563 (11th Cir. 1985) (quotations and
citations omitted). To prove equitable estoppel, the Plaintiff must show the
following elements: “(1) conduct which amounts to a false representation or
concealment of material facts; (2) the intention or at least the expectation, that
such conduct shall be acted upon by, or influence, the other party; and (3)
knowledge, actual or constructive, of the real facts.” Lurry v. Transcor Am., LLC,
140 F. App’x 79, 81 (11th Cir. 2005). The party claiming estoppel must also show
“(1) lack of knowledge and of the means of knowledge of the truth; (2) reliance,
in good faith, upon the conduct or statements of the party to be estopped; and
(3) action or inaction based thereon of such a character as to change the position
or status of the party claiming the estoppel, to his injury, detriment, or
prejudice.” Id.
       There are no allegations in the complaint that the Plaintiff recognized the
basis for a lawsuit anytime before 2016. Therefore, the claims with a two and
four-year statute of limitations expired in 2013 and 2015, respectively. However,
the Plaintiff alleges that in April 2016 he became aware of the Trust but “3ABN
and Hunt induced [him] not to pursue legal action to declare the [Trust] invalid”
and made a number of misrepresentations to the Plaintiff. (ECF No. 68 at ¶ 197.)
In April 2016, the Plaintiff’s claims with a five-year statute of limitations had not
yet expired. Therefore, the Defendants’ misrepresentations in April 2016 induced
the Plaintiff’s forbearance from bringing suit while those claims were still viable.
Cf. Cook, 753 F.2d at 1563 (holding that the plaintiff’s misrepresentations “could
not have induced forbearance from bringing suit when the suit was barred before
those misrepresentations could have commenced.”). The Court also holds that,
construing the complaint’s allegations in the light most favorable to the Plaintiff,
he has met the necessary elements to plead equitable estoppel at the motion to
dismiss stage. The Defendants made misrepresentations to induce Adderley to
sign Trust documents that he did not read or understand. Adderley relied on
them in good faith because 3ABN represented that, as a charitable organization,
they would carry out his wishes. And, in 2016, when he finally discovered the
fraud, they continued to mislead him so that he would not file a timely lawsuit.
Accordingly, the Court finds that the Defendants are estopped from asserting the
five-year limitations period for Counts VI (conversion), XVIII (reformation of
trust), XXII (civil exploitation), and XXIII (civil theft).
       “Florida recognizes an exception to the general statute of limitations for
torts that are continuing in nature. Under this doctrine, the statute of limitations
runs from the date that the tortious conduct ceases.” Perera v. Wachovia Bank,
N.A., 09-23779, 2010 WL 1375635, at *2 (S.D. Fla. March 15, 2010) (Turnoff,
Mag. J.) (citations omitted). “Moreover, Florida courts have held that whether the
doctrine applies to a particular set of circumstances is a question for the trier of
fact.” Carnival Corp. v. Rolls-Royce PLC, No. 08-23318, 2009 WL 3861482 (S.D.
Fla. Nov. 17, 2009) (Seitz, J.).
       The Plaintiff’s complaint alleges that the continuing tort doctrine applies
to the Plaintiff’s count for conversion. (ECF No. 68 at ¶ 69.) Because the Court
holds that the Defendant is estopped from asserting the statute of limitations as
to Plaintiff’s conversion count, the Court will not address whether the continuing
tort doctrine applies to conversion at this stage in the litigation.
         ii. Plaintiff’s Remaining Claims
       With regard to the Plaintiff’s equitable claims (Counts I, II, XI, XII, XVIII,
XIX, XX), the Defendants argue that these claims are to be dismissed under the
concurrent remedy doctrine once the underlying action is dismissed. (ECF No.
135 at 17.) Because the Court is not dismissing the Plaintiff’s complaint, the
equitable claims will not be dismissed under the concurrent remedy doctrine.
       Count XXVIII is a stand-alone claim for punitive damages. Punitive
damages are a remedy, not a cause of action. See Moretta v. Miami-Dade Cty.,
06-20467, 2007 WL 701009, at *10 (S.D Fla. Jan. 23, 2007) (Gold, J.) (dismissing
punitive damages count because Plaintiff “does not address the defect in
pleading punitive damages as an independent cause of action and not as a
remedy.”). Accordingly, Count XXVIII is also dismissed.
       The Plaintiff also asserts a count for negligent spoliation of evidence (Count
XXV). The Defendants argue that first-party spoliation of evidence is not a cause
of action. (ECF No 135 at 18.) In response, the Plaintiff argues that he is asserting
a third-party claim for spoliation against attorney Benton. (ECF No. 153 at 28.)
First, the Court agrees with the Defendants that first-party spoliation of evidence
is not a cause of action. Tarpley v. Miami-Dade Cty., Fla., No. 15-20997, 2015
WL 13554983, at *3 (S.D. Fla. Oct. 14, 2015) (Scola, J.). With regard to a third-
party claim, attorney Benton is a defendant in this lawsuit so, by definition, it is
not a third-party claim. See id. at *3 (“third-party spoliation claims occur when
a person or an entity, thought not a party to the underlying action causing the
plaintiff’s injuries or damages, lost, misplaced, or destroyed evidence critical to
that action.”). Accordingly, Count XXV is dismissed.
       Count XXIII asserts a cause of action for the unauthorized practice of law.
As this Court has previously held, “it does not appear that Florida law recognizes
an independent cause of action for the unauthorized practice of law.” Reichard
v. Henderson, Covington, Messenger, Newman & Thomas Co., L.P.A., No. 18-
62773, 2019 U.S. Dist. LEXIS 101715, at *7 (S.D. Fla. June 17, 2019) (Scola J.).
The Florida Supreme Court has held that to properly state a cause of action for
“damages under any legal theory that arises from the unauthorized practice of
law . . . the pleading must state that [the Florida Supreme Court] has ruled that
the specified conduct at issue constitutes the unauthorized practice of law." Id.
(citing Goldberg v. Merrill Lynch, 35 So.3d 905, 907 (Fla. 2010)). In other words,
unauthorized practice of law is not itself a legal theory but could constitute the
underlying conduct that gives rise to an otherwise cognizable cause of action.
See Scharrer v. Fundamental Admin. Services, No. 12-1855, 2013 WL 3943156,
at *5 (M.D. Fla. 2013 July 30, 2013) (“the unauthorized practice of law is a
foundational prerequisite to bringing another tort arising from the same facts”).
The Plaintiff has asserted 27 other causes of action that are presumably based
on the same conduct that constitutes the unauthorized practice of law.
Accordingly, the Court dismisses Count XXIII as it cannot stand alone.
      D. Defendant Benton’s Motion to Dismiss
       Defendant Richard Benton, the lawyer that drafted the Trust, filed a
separate motion to dismiss the counts asserted against him: negligent spoliation
of evidence (Count XXV); negligent misrepresentation (XXVI); aiding and abetting
unauthorized practice of law (Count XXVII); and punitive damages (XXVIII). (ECF
No. 90.) As discussed above, negligent spoliation, unauthorized practice of law,
and punitive damages fail as a matter of law and must be dismissed.
       With respect to the Plaintiff’s negligent misrepresentation claim, Benton
argues that the Plaintiff’s negligent misrepresentation claim is barred by the
applicable four-year statute of limitations. (ECF No. 90 at 6.) In response, the
Plaintiff argues that fraudulent concealment and the delayed discovery doctrine
toll the statute of limitations. (ECF No. 96 at 11-15.) As explained above, the
Court finds that the Plaintiff has not met his burden of pleading due diligence
under either theory and therefore cannot show that the statute of limitations
should be tolled. Accordingly, the Court grants Defendant Benton’s motion to
dismiss.
IV.   Conclusion
       Based on the foregoing, the Court grants in part and denies in part the
Defendants’ motion (ECF No. 135) and grants Defendant Benton’s motion in its
entirety. (ECF No. 90.) Accordingly, the Court dismisses counts III, IV, V, VII,
VIII, IX, X, XIII, XIV, XV, XVI, XX2, XXIII 3, XXIV4, XXV, XXVI, XXVII, and XXVIII.




2 The Court dismisses Violation of Adult protection Statute, currently labeled as Count
XXI, although it should be labeled Count XX.
3 The Court dismisses Undue Influence by Active Procurement, currently labeled as

Count XXIV, although it should be labeled Count XXIII.
4 The Court dismisses Unauthorized Practice of Law, currently labeled as Count XXIII,

although it should be Count XXIV.
The surviving counts are: Counts I, II, VI, XI, XII, XVII 5, XVIII 6, XIX 7, XXI 8, and
XXII 9.
      Done and ordered at Miami, Florida on December 23, 2019.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge




5 Reformation of Trust, labeled XVIII although it should be XVII, survives the motion to
dismiss.
6 Equitable Reformation of Indentures of Conveyance, labeled XIX although it should be

XVIII, survives the motion to dismiss.
7 Equitable Accounting, labeled XX although it should be XIX, survives the motion to

dismiss.
8 Civil Exploitation of Elderly and Disabled Adult, labeled XXII although it should be

XXI, survives the motion to dismiss.
9 Civil Theft, labeled XXIII although it should be XXII, survives the motion to dismiss.
